 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

Case 2118»cv-01807~JLR Document 5~1 Filed 01/02/19 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

CARLOS JOHN WILLIAMS,
Petiti@ner, Case No. 2:18-0v-1807 JLR

V_ oRDER CLoSING CASE

DONALD R. HGLBROOK,

 

Respondent.

 

 

The Court, having reviewed Petitioner’s 28 U.S.C. § 2254 habeas petition, the Report and

Reeommendation of the Honorable Brian A. Tsuchida, United States Magistrate Judge,u\;;n§
.(\)Wr 0

objections or responsés-to_tjjlm,and the remaining record, finds and ORDERS as folloWs:

1. The Report and Recommendation is ADOPTED;

2. The Clerl<; shall refer the habeas petition to the Circuit Court of Appeals for the

Ninth Cirouit for review as a second or Successive habeas petition
3. The Clerl< shall administratively close the matter.
4. The Clerl< shall provide a copy of this Order to petitioner.

DATED this \C§W day of `:YO\./\ u\o\n U\ , 2019.

d dana

JAMES L.r OBART
United Stat s Distriet Judge

 

ORDER CLOSING CASE~ l

 

 

